DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	Authorization for this examiner’s amendment was given in a telephone interview with Matthew Dernier (Reg. # 40,989) on February 10, 2022.
The application has been amended as follows:	In the Claims:	In order to correct minor informalities and antecedent problems in claims 1-5, 7, 9 and to place the application in condition for allowance, the claims have been amended as following:
Claim 1 has been amended as follows:		An electronic device comprising:	a printed board;	a frame to which the printed board is fixed;
an indented portion is formed at a position of the one side of the printed board at which the printed board faces the connector, and	the electrically conductive member has a first portion arranged in the indented portion, and has a property of being expanded and contracted in a direction along the one side of the printed board and a thickness direction of the printed board by an external force, an upper surface of the electrically conductive member being in contact with a shell of the connector, a lower surface of the electrically conductive member being in contact with one surface of the frame, a side surface of the electrically conductive member being in contact with at least one side-surface portion which is part of a second portion forming the indented portion of the printed board and extends along a crossing direction that crosses the one side, the electrically conductive member being electrically connected with a ground of the printed board via the at least one side-surface portion.		Claim 2 has been amended as follows:	The electronic device according to claim 1, wherein an electrically conductive material that constitutes the ground of the printed board is formed at the at least one side-surface portion, and the electrically conductive member is electrically connected with the ground of the printed board via the electrically conductive material.	Claim 3 has been amended as follows:
an indented portion is formed at a position of the one side of the printed board at which the printed board faces the connector, and	the electrically conductive member has a first portion arranged in the indented portion, and has a property of being expanded and contracted in a thickness direction of the printed board by an external force, a lower surface of the electrically conductive member being in contact with one surface of the frame, an upper surface of the electrically conductive member including a second portion in contact with a shell of the connector and a third portion in contact with a rear surface of the printed board, the electrically conductive member being electrically connected to a ground of the printed board via the rear surface of the printed board.	Claim 4 has been amended as follows:		The electronic device according to claim 3, wherein an electrically conductive material is formed at a fourth portion of the rear surface of the printed board at which the electrically conductive member contacts the printed board, and the electrically conductive member is electrically connected with the ground of the printed board via the electrically conductive material.
Claim 5 has been amended as follows:		The electronic device according to claim 3, wherein the electrically conductive member contacts the rear surface of the printed board at the third portion of the electrically conductive member which is adjacent to the second portion in contact with the shell of the connector in a direction along the one side.
	Claim 7 has been amended as follows:The electronic device according to claim 6, wherein the electrically conductive gasket includes a tubular covering extending in the crossing direction, and a shape of the electrically conductive gasket as seen in the crossing direction is deformed by the external force.	Claim 9 has been amended as follows: 	The electronic device according to claim 8, wherein the electrically conductive gasket includes a tubular covering extending in a crossing direction, and a shape of the electrically conductive gasket as seen in the crossing direction is deformed by the external force.
Reasons for Allowance

Claims 1-4 and 6-9 are allowed.	The following is an examiner’s statement of reasons for allowance:
overall structure and functionality of the apparatus as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: 	“the electrically conductive member has a property of being expanded and contracted in a direction along the one side of the printed board and a thickness direction of the printed board by an external force, an upper surface of the electrically conductive member being in contact with a shell of the connector, a lower surface of the electrically conductive member being in contact with one surface of the frame, a side surface of the electrically conductive member being in contact with at least one side-surface portion which is part of a second portion forming the indented portion of the printed board and extends along a crossing direction that crosses the one side, the electrically conductive member being electrically connected with a ground of the printed board via the at least one side-surface portion”
The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.	Little (US 2019/0237912) discloses	An electronic device (everything in fig. 20, 21) comprising:	a printed board (103 in fig. 20, 21; para. 0096);	a frame (312 in fig. 22A; para. 0096) to which the printed board is fixed (fig. 20);	a connector (300 in fig. 20, 21; para. 0096) that is fixed at a position along one side of a front surface of the printed board (300 is fixed to the top surface of 103 in fig. 20, 21), and is for establishing a wired communication connection with another electronic device (300 is a USB connector which is known in the art to provide a wired connection to another electronic device); and	an electrically conductive member (310 in fig. 22A; para. 0096), wherein
an indented portion (indented portion of 103 in fig. 21) is formed at a position of the one side of the printed board at which the printed board faces the connector (top side of 103 at which 103 faces connector 300 in fig. 20, 21), and	the electrically conductive member has a first portion arranged in the indented portion (310 has a first portion arranged in the indented portion of 103 in fig. 20).	Little does not teach:	the electrically conductive member has a property of being expanded and contracted in a direction along the one side of the printed board and a thickness direction of the printed board by an external force, an upper surface of the electrically conductive member being in contact with a shell of the connector, a lower surface of the electrically conductive member being in contact with one surface of the frame, a side surface of the electrically conductive member being in contact with at least one side-surface portion which is part of a second portion forming the indented portion of the printed board and extends along a crossing direction that crosses the one side, the electrically conductive member being electrically connected with a ground of the printed board via the at least one side-surface portion, as recited in claim 1.	The allowability resides in the overall structure and functionality of the apparatus as recited in the independent claim 3, and at least in part, because claim 3 recites the limitations: 	“the electrically conductive member has a property of being expanded and contracted in a thickness direction of the printed board by an external force, a lower surface of the electrically conductive member being in contact with one surface of the frame, an upper surface of the 
The aforementioned limitations in combination with all remaining limitations of claim 3, are believed to render said claim 3 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.	Little (US 2019/0237912) discloses	An electronic device (everything in fig. 20, 21) comprising:	a printed board (103 in fig. 20, 21; para. 0096);	a frame (312 in fig. 22A; para. 0096) to which the printed board is fixed (fig. 20);	a connector (300 in fig. 20, 21; para. 0096) that is fixed at a position along one side of a front surface of the printed board (300 is fixed to the top surface of 103 in fig. 20, 21), and is for establishing a wired communication connection with another electronic device (300 is a USB connector which is known in the art to provide a wired connection to another electronic device); and	an electrically conductive member (310 in fig. 22A; para. 0096), wherein
an indented portion (indented portion of 103 in fig. 21) is formed at a position of the one side of the printed board at which the printed board faces the connector (top side of 103 at which 103 faces connector 300 in fig. 20, 21), and	the electrically conductive member has a first portion arranged in the indented portion (310 has a first portion arranged in the indented portion of 103 in fig. 20).	Little does not teach:claim 3.	None of the prior art references of record, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed.
The prior art associated with JP2019-146309 in the Global Dossier have been reviewed and they do not render the claimed invention unpatentable as claimed.	The Office has reviewed related prosecutions by the IP5 Offices including the NPL's cited in the IDS and concluded that they do not alter allowability of the claims.​

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder

Claims 1-4 and 6-9 are allowable. Claim 5, non-elected as a result of a restriction requirement, requires all the limitations of the allowable parent claim 3. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I and II, as set forth in the Office action mailed on 9/23/2021, is hereby withdrawn and claim 5 is hereby rejoined, fully examined for patentability under 37 CFR 1.104, and allowed along with the allowed parent claim 3. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday, 900am - 530pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZHENGFU J FENG/Examiner, Art Unit 2835                                                                                                                                                                                                        February 16, 2022 


/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835